EXHIBIT A-6 CERTIFICATE OF MERGER (Massachusetts General Laws Chapter 156C, Section 61 and Chapter 182, Section 2) The undersigned authorized representatives of Eastern Enterprises, a Massachusetts voluntary association, and KeySpan New England, LLC, a Massachusetts limited liability company, do hereby file on this day of May , 2002, this Certificate of Merger (Certificate), in accordance with Massachusetts General Laws Chapter 156C, Section 61 and Chapter 182, Section 2 and certify under the penalties of perjury as follows: 1.
